OPINION OF THE COURT
PER CURIAM:
In April of 1978 Anthony Provenzano submitted a Freedom of Information Act request to the Department of Justice for all documents indexed under or containing his name. In July of 1980 he appealed to the Attorney General from the failure of the Criminal Division to respond to his request, and was informed that since it would take 25 months before the request could be processed, he could regard his appeal as denied, and bring action in an appropriate federal court.
In December 1981 Provenzano filed the instant action. The government moved for summary judgment, filing in support thereof affidavits of Douglas S. Wood and James C. Felix, which established that the requested records were in a system of records exempted by agency action pursuant to 5 U.S.C. § 552a(j)(2) (1982). The trial court, relying on Painter v. Federal Bureau of Investigation, 615 F.2d 689 (5th Cir.1980), and rejecting the authority of Greentree v. United States Customs Service, 674 F.2d 74 (D.C.Cir.1982), granted summary judgment, and Provenzano appealed.
In Porter v. Department of Justice, 717 F.2d 787 (3d Cir.1983), filed simultaneously herewith, we hold that the Privacy Act did not pro tanto repeal the Freedom of Information Act insofar as the latter provides access for requesters to information about themselves. That holding requires that the summary judgment in this case be reversed.
The judgment appealed from will be reversed and the case remanded for further proceedings.
Opinion on rehearing, 722 F.2d 36.